Citation Nr: 0520735	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  98-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for ulcers. 

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1972 to August 1976 and from September 1989 to February 1998.  
He also has unverified subsequent active duty service in the 
National Guard.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran served in the United States 
Navy from August 1972 to August 1976.  The service medical 
records for that period of his service have not been 
associated with the claims file.  The veteran's 
representative has requested that a search be conducted for 
these records.  In addition the veteran has requested that 
records of treatment during the veteran's first period of 
service aboard the USS CANOPUS and the USS FORRESTAL during 
his first period of service be requested.  

During the veteran's hearing before the undersigned, the 
veteran indicated that he had served recently in Iraq and 
that he was treated for flare-ups of gastrointestinal 
problems and ankle problems.  He indicated that there should 
be service medical records for this service from November 
2003 to January 2005.  Records for this period of service 
have not been requested by the RO.  He also stated that in 
1978, he had an employment physical for his current job.  
Records for this examination have not been requested by VA.  

The Board observes that all of the veteran's National Guard 
service dates have not been verified.  In addition, the dates 
of the veteran's active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have also not been 
verified.  In light of the above, the Board finds that 
further efforts should be made in order to verify the 
veteran's periods of National Guard service.  

The Board notes that the file contains an undated note from 
the veteran to his representative in which he states that he 
was submitting the medical records on disk that the 
representative had requested.  Also in the file is a compact 
disk which is labeled with the veteran's name and the words 
"medical records".  It does not appear that the veteran has 
waived original jurisdiction regarding this evidence and 
there is no indication in the file that it has been reviewed 
by the RO.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should obtain a hard copy of 
the records submitted by the veteran on 
the compact disc and associate them with 
the claims folder.  The RO should contact 
the veteran and request that he provide a 
list of the names and addresses of all 
doctors and medical care facilities 
(hospitals, HMOs, etc.), that have 
treated him for his ulcer disability and 
his right ankle disability since his 
discharge from his first period of active 
service to the present.  The RO should 
provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  Of particular interest are 
records from his employer, including the 
report of examination in 1978.  When the 
veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.

2.  The RO should verify, through 
official channels, the veteran's periods 
of military service, including the 
specific dates of any active duty for 
training and or inactive duty training 
with the National Guard.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain all of the service 
department and personnel records 
available for the veteran.  This would 
include records of his first period of 
service in the United States Navy.  The 
RO should also request records from all 
secondary sources of service medical 
records, including inpatient records, 
sick and morning reports, ship's logs, 
and Surgeon General's Office (SGO) 
reports, as appropriate.  Any information 
obtained is to be associated with the 
veteran's claims folder.  If the 
search(es) for the veteran's service 
department and medical records and/or for 
alternate records is (are) negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  
If service medical records for the 
veteran's first period of service cannot 
be found, and it is determined that 
further efforts to obtain such would be 
futile, the circumstances surrounding the 
unavailability of the records should be 
explained, to the extent possible, and 
the appellant and his representative 
should be notified of this explanation, 
consistent with 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal, after 
completion of any other development 
deemed necessary, to include 
consideration of the evidence submitted 
by the veteran on compact disk.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the issuance of the last 
supplemental statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period in 
which to respond.  


Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


